Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Michael F. Matthews appeals the district court’s order denying his motion for a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(2) (2012). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Matthews, No. 3:07-cr-00226-REP-1 (E.D.Va. Dec. 8, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.